DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordoba et al. U.S. PGPUB No. 2020/0206374.

Regarding claim 1, Cordoba discloses a sterilizer comprising: a casing 18 having an inner wall that is treated with a material including titanium oxide (“the reactor has an internal surface coated with a nanocomposite film, such as of a nano crystalline film of titanium dioxide” [0021]); and an LED element 6 for emission of ultraviolet rays (“an optimized number of UVC-LEDs are installed” [0033]) that is attached to the inner wall of the casing (attached via the top of the inner wall, as illustrated in figure 7); wherein the sterilizer further includes an LED supporter 2 to which the LED element 6 is attached, and 20an angle formed by an attachment surface of the LED supporter 2 to which the LED element 6 is attached and the inner wall is smaller than 90 (the supporter 2 forms an angle of 0° relative to the left and right inner side walls of the outer tank 18); 

Regarding claim 4, Cordoba discloses a sterilizer comprising: a casing 18 having an inner wall that is treated with a material including titanium oxide (“the reactor has an internal surface coated with a nanocomposite film, such as of a nano crystalline film of titanium dioxide” [0021]); and an LED element 6 for emission of ultraviolet rays (“an optimized number of UVC-LEDs are installed” [0033]) that is attached to the inner wall of the casing (attached via the top of the inner wall, as illustrated in figure 7); wherein the sterilizer further includes an LED supporter 2 to which the LED element 6 is attached, and 20an angle formed by an attachment surface of the LED supporter 2 to which the LED element 6 is attached and the inner wall is smaller than 90 (the supporter 2 forms an angle of 0° relative to the left and right inner side walls of the outer tank 18); and the LED supporter include a plurality of plates 4, and 25a cross section of the LED supporter is formed to be a polygon by the plurality of plates (“The LEDs may be placed either on surfaces of the internal pipe… The cross-section of the inner pipe may e.g. be square, rectangular, triangular or circular” [0036]).

Regarding claim 5, Cordoba discloses a sterilizer comprising: a casing 18 having an inner wall that is treated with a material including titanium oxide (“the reactor has an internal surface coated with a nanocomposite film, such as of a nano crystalline film .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft U.S. PGPUB No. 2007/0196244 in view of Lee et al. U.S. PGPUB No. 2015/0158741.


Lee discloses a sterilizer comprising: a casing 210 having an inner wall (as illustrated in figure 7); and an LED element 120 for emission of ultraviolet rays that is attached to the inner wall of the casing (LED element 120 is attached to the side wall of casing 210 via support member 110, cover 150, and stopper 212, as illustrated in figure 7); wherein the sterilizer further includes an LED supporter 110 to which the LED element 120 is attached, and 20an angle formed by an attachment surface of the LED supporter 110 to which the LED element 120 is attached and the inner wall is smaller than 90 (since figure 7 illustrates that support member 110 makes an angle of 0° to the inner side wall of casing 210); and the LED supporter 110 include a plurality of plates 114, and 25a cross section of the LED supporter is formed to be a polygon by the plurality of plates 114 (as illustrated in figure 2).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have replaced the elongated ultraviolet sources of Croft with the elongated LED ultraviolet sources of Lee in order to utilize specific light sources for embodying the generic light source elements of Croft. Additionally, one would have been motivated to select LED light sources for their low power consumption and low heat emission, since low heat emission would not change 

Regarding claim 4; Croft discloses a sterilizer comprising: a casing 50 having an inner wall 52 that is treated with a material including titanium oxide (“The wall 52 is also coated with titanium oxide” [0024]); and an ultraviolet element for emission of ultraviolet rays (“ultraviolet lamps 20” [0021]) that is attached to the inner wall 52 of the casing 50 (as illustrated in figure 5). Croft discloses the claimed invention except that there is no explicit disclosure that the ultraviolet emission element is an LED element.
Lee discloses a sterilizer comprising: a casing 210 having an inner wall (as illustrated in figure 7); and an LED element 120 for emission of ultraviolet rays that is attached to the inner wall of the casing (LED element 120 is attached to the side wall of casing 210 via support member 110, cover 150, and stopper 212, as illustrated in figure 7); wherein the sterilizer further includes an LED supporter 110 to which the LED element 120 is attached, and 20an angle formed by an attachment surface of the LED supporter 110 to which the LED element 120 is attached and the inner wall is smaller than 90 (since figure 7 illustrates that support member 110 makes an angle of 0° to the inner side wall of casing 210); and the LED supporter 110 include a plurality of plates 114, and 25a cross section of the LED supporter is formed to be a polygon by the plurality of plates 114 (as illustrated in figure 2).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have replaced the elongated ultraviolet 

Regarding claim 5; Croft discloses a sterilizer comprising: a casing 50 having an inner wall 52 that is treated with a material including titanium oxide (“The wall 52 is also coated with titanium oxide” [0024]); and an ultraviolet element for emission of ultraviolet rays (“ultraviolet lamps 20” [0021]) that is attached to the inner wall 52 of the casing 50 (as illustrated in figure 5). Croft discloses the claimed invention except that there is no explicit disclosure that the ultraviolet emission element is an LED element.
Lee discloses a sterilizer comprising: a casing 210 having an inner wall (as illustrated in figure 7); and an LED element 120 for emission of ultraviolet rays that is attached to the inner wall of the casing (LED element 120 is attached to the side wall of casing 210 via support member 110, cover 150, and stopper 212, as illustrated in figure 7); wherein the sterilizer further includes an LED supporter 110 to which the LED element 120 is attached, and 20an angle formed by an attachment surface of the LED supporter 110 to which the LED element 120 is attached and the inner wall is smaller than 90 (since figure 7 illustrates that support member 110 makes an angle of 0° to the inner side wall of casing 210); and the LED supporter 110 include a plurality of plates 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have replaced the elongated ultraviolet sources of Croft with the elongated LED ultraviolet sources of Lee in order to utilize specific light sources for embodying the generic light source elements of Croft. Additionally, one would have been motivated to select LED light sources for their low power consumption and low heat emission, since low heat emission would not change the temperature of fluid flowing around a light source, thereby eliminating a potential source of deleterious heating, and offering improved control over fluid flow through the device.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordoba et al. U.S. PGPUB No. 2020/0206374 in view of Levy U.S. PGPUB No. 2010/0258508.

Regarding claim 2, Cordoba discloses the claimed invention except that while Cordoba discloses that “it has been found that a reflective material utilized in the wall of the reactor can significantly increase the UV dose for the same number of LEDs” [0066]; there is no explicit disclosure of a metal thin film of gold formed on part of the inner wall.
Levy discloses an ultraviolet sterilization chamber ([Abstract]) wherein “at least portions of the exterior surface of conduit 401 may be coated with UV reflective coating 407 to produce rear surface mirror effect, e.g., to allow a larger portion of the light from 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordoba with the gold film of Levy in order to provide a specific material for embodying the generic reflective surface of Cordoba, where Levy teaches that the gold reflective film satisfies the stated purpose of Cordoba of increasing the effective dose of ultraviolet radiation radiated to a fluid.

Regarding claim 3, Cordoba discloses the claimed invention except that while Cordoba discloses that “it has been found that a reflective material utilized in the wall of the reactor can significantly increase the UV dose for the same number of LEDs” [0066]; there is no explicit disclosure of a metal thin film of gold formed on part of the inner wall.
Levy discloses an ultraviolet sterilization chamber ([Abstract]) wherein “at least portions of the exterior surface of conduit 401 may be coated with UV reflective coating 407 to produce rear surface mirror effect, e.g., to allow a larger portion of the light from light source 404 to illuminate the liquid flowing in conduit 401… Reflective coating 407 may comprise aluminum deposition, gold deposition or multi-layer dielectric material” [0039].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordoba with the gold film of Levy in order to provide a specific material for embodying the generic reflective .

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft U.S. PGPUB No. 2007/0196244 in view of Lee et al. U.S. PGPUB No. 2015/0158741 in view of Levy U.S. PGPUB No. 2010/0258508.

Regarding claim 2, Croft and Lee disclose the claimed invention except that while Lee discloses that “a reflective layer 8612 on the inner wall of the stopcock inflow pipe 7612 for enhancing a sterilizing function by total reflection of UV light emitted from the first and second sterilization units 7600 and 8600” [0653]; there is no explicit disclosure of a metal thin film of gold formed on part of the inner wall.
Levy discloses an ultraviolet sterilization chamber ([Abstract]) wherein “at least portions of the exterior surface of conduit 401 may be coated with UV reflective coating 407 to produce rear surface mirror effect, e.g., to allow a larger portion of the light from light source 404 to illuminate the liquid flowing in conduit 401… Reflective coating 407 may comprise aluminum deposition, gold deposition or multi-layer dielectric material” [0039].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Croft and Lee with the gold film of Levy in order to provide a specific material for embodying the generic reflective 

Regarding claim 3, Croft and Lee disclose the claimed invention except that while Lee discloses that “a reflective layer 8612 on the inner wall of the stopcock inflow pipe 7612 for enhancing a sterilizing function by total reflection of UV light emitted from the first and second sterilization units 7600 and 8600” [0653]; there is no explicit disclosure of a metal thin film of gold formed on part of the inner wall.
Levy discloses an ultraviolet sterilization chamber ([Abstract]) wherein “at least portions of the exterior surface of conduit 401 may be coated with UV reflective coating 407 to produce rear surface mirror effect, e.g., to allow a larger portion of the light from light source 404 to illuminate the liquid flowing in conduit 401… Reflective coating 407 may comprise aluminum deposition, gold deposition or multi-layer dielectric material” [0039].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Croft and Lee with the gold film of Levy in order to provide a specific material for embodying the generic reflective surface of Lee, and for improving the effective dose of radiation received in a fluid (as stated in both Lee and Levy).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON L MCCORMACK/Examiner, Art Unit 2881